DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 4-7, 10-12, and 16 are amended.
Claims 17 and 18 are added.
	Accordingly, claims 1-18 are pending and subject to the below ‘Election/Restrictions’.

Objection to Claims
	Claims 11 and 12 are objected to because of the recitation “The method of claim 9…” which is not directed to a method. Claim 9 is directed to a cell. In order to expedite prosecution of this application the claims are interpreted to be “The cell of claim 9…”. Accordingly, appropriate correction for the above claims is required.

Objection to Specification
Reference to Color Drawings
The specification is objected to because the ‘Brief Description of Figures’ makes reference to colors representing certain aspects that are not found in Figure 5 (p3, line 26 to p4, line 3). No color drawings are present and no Petition for Color Drawings is found in the prosecution history of this application. In order to overcome this objection Applicant may amend the specification to Petition for Color Drawings under 35 C.F.R. 1.84’ for the acceptance of color drawings; and 2) amending the specification to include the following language as the first paragraph of the brief description of the drawings:
“The patent or application filed contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the office upon request and payment of the necessary fee.”

Accordingly, appropriate correction is required.

Election/Restrictions
Species Election I – First Coding Region Whose Overexpression Alters Growth of a Cell and Type of Growth Alteration Conferred (Applicable to All Inventions)
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different sequences for the first coding region whose overexpression alters the growth of a cell and the type of growth alteration conferred.
Applicant should elect a specific first coding region whose overexpression alters the growth of a cell and the type of growth alteration conferred.
The ‘First Coding Region Whose Overexpression Alters Growth of a Cell and Type of Growth Alteration Conferred’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The probes differ from one another with respect to their sequence structure and, thus, by their specificity of hybridization. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘First Coding Region Whose Overexpression Alters Growth of a Cell and Type of Growth Alteration Conferred’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Transcriptional Regulatory Region and Silent Mutation Therein
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different transcriptional regulatory regions and silent mutations found therein.
Applicant should elect a specific transcriptional regulatory region and silent mutation therein.
The ‘Transcriptional Regulatory Region and Silent Mutation Therein’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The transcriptional regulatory regions and silent mutations found therein differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Transcriptional Regulatory Region and Silent Mutation Therein’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Transcription Activator
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different transcription activators.
Applicant should elect a specific transcription activators.
The ‘Transcription Activator’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The transcription activators differ from one another with respect to their structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Transcription Activator’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election IV – Cell Type
	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked 
Applicant should elect a specific cell type.
The ‘Cell Type’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  The cells encompass distinctly different cell types.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Cell Type’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election V – Second Coding Region Whose Overexpression Decreases Growth of a Cell
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the 
Applicant should elect a specific second coding region whose overexpression decreases the growth of a cell.
The ‘Second Coding Region Whose Overexpression Decreases Growth of a Cell’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions. Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly. The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention. Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure. The second coding regions differ from one another with respect to their sequence structure. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Second Coding Region Whose Overexpression Decreases Growth of a Cell’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election VI – Genetically Dissimilar Variant Organism
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different genetically dissimilar variant organisms.
Applicant should elect a specific genetically dissimilar variant organism.
The ‘Genetically Dissimilar Variant Organism’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  The organisms encompasses distinctly different organisms that are genetically dissimilar.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Genetically Dissimilar Variant Organism’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election VII – Exhibited Phenotype
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different exhibited phenotypes.
Applicant should elect a specific exhibited phenotype.
The ‘Exhibited Phenotype’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  The phenotypes encompasses distinctly different that are exhibited.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Exhibited Phenotype’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of a ‘First Coding Region Whose Overexpression Alters Growth of a Cell and Type of Growth Alteration Conferred’ (Species Election I); (ii) an election of a ‘Transcriptional Regulatory Region and Silent Mutation Therein’ (Species Election II); (iii) an election of a ‘Transcription Activator’ (Species Election III); (iv) an election of a ‘Cell Type’ (Species Election IV); (v) an election of a ‘Second Coding Region Whose Overexpression Decreases Growth of a Cell’ (Species Election V); (vi) an election of a ‘Genetically Dissimilar Variant Organism’ (Species Election VI); (vii) an election of a ‘Exhibited Phenotype’ (Species Election VII); and (viii) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of 
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art and/or one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636